Being unable to agree with the opinion of the majority, I concur in judgment and write separately.  I am not persuaded by the extension of the decision of the Ohio Supreme Court in VFW Post 8586 v. Ohio LiquorControl Comm. (1998), 83 Ohio St.3d 79, contained in FOE Aerie 2168 Loganv. Liquor Control Comm. (Jan. 14, 1999), Hocking App. No. 98CA0009, unreported, upon which the majority bases its opinion.
However, because I agree with the majority that the trial court's presumption that mere possession of tip tickets constituted a per se
violation of Regulation 53 was erroneous, I concur in judgment.